IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-82,935-01


                          IN RE JOSE ARTURO VERGARA, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
          CAUSE NO. 2011CR000560 D4 (A) IN THE 406TH DISTRICT COURT
                            FROM WEBB COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 406th District Court of Webb County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Webb

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order that designates issues to be investigated

(see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that Relator has
                                                                                                      2

not filed an application for a writ of habeas corpus in Webb County. Should the response include

an order designating issues, proof of the date the district attorney’s office was served with the habeas

application shall also be submitted with the response. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: March 18, 2015
Do not publish